Case 1:18-cr-00588-RMB Document 57-1 Filed 01/13/21 Page 1 of 10 PageID: 477




                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY



 UNTIED STATES,

      V.                                    Crim. No. 18-588 (RMB)

 JEREMY HARE.




                       DECLARATION OF JAMES REISER


      I, James Reiser, declare the following under 28 U.S.C. § 1746, and state

 that under penalty of perjury the following is true and correct to the best of

 my knowledge and belief:

      1.    I am currently employed by the Federal Bureau of Prisons ("BOP")

of the United States Department of Justice, as a Case Management

Coordinator ("CMC"), at the Federal Correctional Institution ("FCI"), Fort Dix,

New Jersey. I have been employed by the BOP since January 1998. I have

held my current position of CMC for approximately one year but I have

worked in Correctional Programs for approximately 18 years.

      2.    The CMC's Office is dedicated to providing oversight of case

management activities within the institution. This office works directly with

the unit teams, providing training and disseminating information to ensure

that the institution complies with Correctional Programs' policies and

procedures. The CMC provides coordination and oversight of many programs

within the institution, including, but not limited to, Central Inmate
Case 1:18-cr-00588-RMB Document 57-1 Filed 01/13/21 Page 2 of 10 PageID: 478
Case 1:18-cr-00588-RMB Document 57-1 Filed 01/13/21 Page 3 of 10 PageID: 479
Case 1:18-cr-00588-RMB Document 57-1 Filed 01/13/21 Page 4 of 10 PageID: 480
Case 1:18-cr-00588-RMB Document 57-1 Filed 01/13/21 Page 5 of 10 PageID: 481
Case 1:18-cr-00588-RMB Document 57-1 Filed 01/13/21 Page 6 of 10 PageID: 482
Case 1:18-cr-00588-RMB Document 57-1 Filed 01/13/21 Page 7 of 10 PageID: 483
Case 1:18-cr-00588-RMB Document 57-1 Filed 01/13/21 Page 8 of 10 PageID: 484
Case 1:18-cr-00588-RMB Document 57-1 Filed 01/13/21 Page 9 of 10 PageID: 485
Case 1:18-cr-00588-RMB Document 57-1 Filed 01/13/21 Page 10 of 10 PageID: 486
